Judgment affirmed, with costs. All concurred, except Kruse, P. J., who dissented upon the ground that the evidence tends to show that the deceased was aware of the approach of the street car, but had reasonable grounds to believe that it would stop or slacken its speed so that he could cross the tracks in safety, and after he had started to cross and it was apparent that he intended to cross, and when the street car was within 100 feet of the crossing, the speed of the car was suddenly accelerated, resulting in the collision.